—In an action to recover damages for sexual assault, the defendant appeals from an order of the Supreme Court, Suffolk County (Gowan, J.), dated May 20, 1998, which denied his motion to vacate an interlocutory judgment of the same court, dated February 2, 1998, entered upon his failure to appear or answer.Ordered that the order is affirmed, with costs.The Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to vacate the interlocutory judgment entered against him upon his failure to appear or answer. The defendant established neither a reasonable excuse for his default nor a meritorious defense (see, CPLR 5015 [a]; Roussodimou v Zafiriadis, 238 AD2d 568; Fennell v *512Mason, 204 AD2d 599). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.